Citation Nr: 9910413	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-09 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability.

2.  Entitlement to service connection for a chronic left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
October 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Anchorage Regional Office (RO) July 1994 rating decision 
which denied service connection for anxiety and residuals of 
left hip injury.

Appellate consideration of entitlement to service connection 
for a chronic left hip disability is held in abeyance pending 
completion of the development requested in the remand below.


FINDINGS OF FACT

1.  "Moderate anxiety" was noted on pre-induction medical 
examination in April 1952, and mild passive aggressive 
personality with neurotic overlay was diagnosed in service in 
March 1953; psychiatric disability was not found on service 
separation medical examination in October 1954 nor at any 
other time post service.

2.  There is no current medical diagnosis of a psychiatric 
disability; competent (medical) evidence does not show a link 
between active service and any current psychiatric 
disability. 


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for a chronic acquired psychiatric 
disability.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be allowed on a presumptive basis for psychosis if the 
disability becomes manifest to a compensable degree within 1 
year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal a clinical 
finding of "moderate anxiety" on pre-induction medical 
examination in April 1952.  In March 1953, he underwent a 
"social history information" screening, at which time he 
indicated that he experienced attacks of shaking of his hands 
and entire body, and that his nerves were "jumping;" 
reportedly, he experienced symptoms of hand shaking on 3 
occasions during a period of 1 month prior to service 
entrance and, 5 weeks after service entrance, his first 
attack of entire body shaking occurred; at the time of that 
evaluation, his hand shaking-attacks reportedly occurred 
almost daily.  During the interview, he impressed the 
interviewer as being immature and tending to react quite 
strongly to an authoritative situation, but it was felt he 
could continue with his duties satisfactorily.  On 
psychiatric examination in March 1953, he indicated that he 
was nervous for years, but stated that it just started to 
bother him in the last 5 months; he noted that he had sudden 
onset of anxiety attacks and nervousness.  On examination, 
immaturity, hostility toward all authority, and mild passive 
aggressive personality with neurotic overlay were diagnosed, 
and his case was closed on March 20, 1953.  On service 
separation medical examination in October 1954, a clinical 
evaluation of his psychiatric status was reported to reveal 
normal findings.

On VA psychiatric examination in August 1993, the veteran 
indicated that he was anxious all the time, but did not view 
himself as being mentally ill in any way.  The examiner 
indicated that there was a complete absence of any 
psychiatric history in terms of hospitalization, 
institutionalization, psychotherapy, use psychotropic 
medication, or any other treatment of mental illness, with 
the exception of mental health treatment which he received in 
basic training in 1953.  At that time, he reportedly 
experienced the onset of episodes of screaming in sleep and 
feeling inappropriate and having been diffusely angry.  He 
indicated that he participated in informal counseling for 2 
to 3 months, during which time his symptoms rapidly remitted.  
Reportedly, he experienced some flare-ups of sleep 
disturbance and ruminative worry when his father died in 
1970, and his subjective sense of restlessness or anxiety 
continued for a number of months before it decreased again.  
Recently, he reportedly experienced reoccurrence of anxiety, 
noting that thoughts were just popping up in his head (which 
he did not describe as overwhelming sudden intrusions of 
anxiety (panic attacks) or irrational fears (phobias)).  On 
mental status testing, his memory function was completely 
intact, but he demonstrated a vulnerability to anxiety-
induced performance decrement which responded to simple 
reassurance.  Probable caffeinism was diagnosed on Axis I.  
It was indicated that although the veteran described some 
widely spaced periods of subjective anxiety in the past, the 
examiner had a difficult time connecting it with the period 
of service.  He was somewhat angry in general, including in 
the military, but he had limited avenues to express that 
emotion and had problems expressing feelings in general due 
to a tendency toward intellectualization as a primary 
defense, supplemented by repression.  Although he had a 
recent subjective sense of anxiety and periodic sleep 
disturbance, the examiner was unable to document a specific 
anxiety disorder such as phobia, panic attacks, or 
generalized free-floating; he appeared to have suffered from 
caffeine intoxication.  A diagnosis of psychosis was ruled 
out based on the results of the examination.  It was believed 
that the veteran was not in need of psychiatric services or 
traditional psychotherapy, but rather, would benefit from 
gradual elimination of the use of caffeine and was likely to 
benefit from anger management to reduce his symptoms of 
anxiety and improve his sleep.

At a December 1995 RO hearing, the veteran testified that he 
did not experience any anxiety or have any other psychiatric 
problems prior to active service and did not know why 
"moderate anxiety" was noted on his pre-induction medical 
examination report as the examination was very cursory and 
did not include any interview.  During service, he reportedly 
received psychiatric treatment and therapy because he was 
screaming in his sleep, was unable to sleep, and was 
wandering around at odd hours of the night.  He indicated 
that he did not receive psychiatric treatment after service 
separation because, if he had, he would be considered a 
disgrace to his family.  He indicated that he continued to 
experience anxiety (indicating that its severity increased 
significantly in the past 5 years), manifested by 
nervousness, very short temper, stomach problems, and 
headaches, but the doctors were unable to identify any 
underlying cause for his symptoms.  He testified that he did 
not receive ongoing psychiatric treatment.  

Based on the foregoing, the Board finds that the claim of 
service connection for a chronic acquired psychiatric 
disability is not well grounded.  In particular, although the 
veteran's service medical records reveal a finding of 
"moderate anxiety" on service entrance medical examination, 
and he is shown to have been evaluated and received 
counseling associated with anxiety during service, no 
pertinent report or clinical finding showing the presence of 
an acquired psychiatric was evident at the time of his 
service separation medical examination or indeed at any time 
thereafter.  Moreover, although he testified in December 1995 
that he experienced anxiety, manifested by nervousness, short 
temper, and sleep disturbance since active service 
(reportedly never having experienced any psychiatric 
symptomatology prior to service), he indicated that he is not 
currently receiving psychiatric treatment.  Most importantly, 
on thorough psychiatric examination in August 1993, it was 
found that his subjective symptoms of anxiety, short temper, 
and sleep impairment did not warrant a diagnosis of any 
psychiatric disability.  As a current chronic psychiatric 
disability is not shown by competent (medical) evidence, his 
claim must be denied as not well grounded.  See Rabideau, 2 
Vet. App. 14; see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability there 
can be no valid claim).

The Board is mindful of the veteran's contention advanced at 
his December 1995 RO hearing that he has had an anxiety 
disorder since service.  While the credibility of his 
contentions is not challenged and his competence to testify 
with regard to observable symptoms of nervousness, short 
temper, and difficulty sleeping is noted consistent with 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), he is simply 
not competent, as a lay person, to render a medical diagnosis 
of a psychiatric disability or provide an etiological link 
between in-service symptoms and any current symptomatology.  
See Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. App. 
at 494. 

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that any 
psychiatric disability is related to any combat service; 
thus, the provisions of 38 U.S.C.A. § 1154(b) (West 1991) are 
not applicable in this case.

The Board notes that both the U.S. Court of Appeals for the 
Federal Circuit and the U.S. Court of Appeals for Veterans 
Claims (the U.S. Court of Veterans Appeal prior to March 1, 
1999, hereinafter "the Court") have held that if the 
veteran fails to submit a well-grounded claim, VA is under no 
duty to assist him in any further development of the claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1467 
(Fed. Cir. 1997); Gilbert, 1 Vet. App. at 55; see also, 
Grottveit, 5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1998).  
The veteran's representative contends that the Veterans 
Benefits Administration Manual M21-1, Part III, Ch. 1, Para. 
1.03(a), and Part VI, Ch. 2, Para. 2.10(f) (1998) indicate 
that the claim must be fully developed prior to determining 
whether the claim is well grounded, and that this requirement 
is binding on the Board.  The Board, however, is required to 
follow the precedent opinions of the Court.  38 U.S.C.A. 
§ 7269 (West 1991); see also Tobler v. Derwinski, 2 Vet. App. 
8, 14 (1991).  

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well grounded.  The Board is 
not bound by an administrative issuance that is in conflict 
with binding judicial decisions, and the Court's holdings on 
the issue of VA's duty to assist in connection with the well-
grounded claim determination are quite clear.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5 (1998).  
The Board has determined therefore that, in the absence of a 
well-grounded claim, VA has no duty to assist the veteran in 
developing his case.



ORDER

Service connection for a chronic acquired psychiatric 
disability is denied.


REMAND

The veteran's service medical records reveal a notation of 
painful left hip in January 1954 (the medical consultation 
report appears to indicate that he reported hurting his hip 
in a fall and experiencing pain when standing).  No report or 
findings indicative of any hip symptomatology or disability 
were noted on service separation medical examination in 
October 1954.

Available post-service medical records reveal, in pertinent 
part, occasional reports of left hip symptomatology during 
the course of treatment for unrelated musculoskeletal 
disabilities (in September 1978, August, September, and 
October 1985).  A September 1990 medical report from J. 
Anderson, M.D., reveals that the veteran was involved in 
aircraft accidents in 1985 and 1987; although the exact 
extent of such injuries is not clear, he appears to have 
injured his low back on each occasion.  

On VA medical examination in August 1993, the veteran 
indicated that he fell in 1954, injuring his left hip, 
requiring a 5-day period of hospitalization (noting that X-
ray study at the time did not reveal a hip fracture).  He 
indicated that he experienced "rather continuous" pain 
until 1976, at which time the pain became intermittent; at 
the time of that examination, the pain was reportedly more 
bothersome, but he denied use of medication.  X-ray study of 
the left hip revealed moderate osteoarthritis.  Chronic left 
hip pain was diagnosed.

At a December 1995 RO hearing, the veteran testified that he 
experienced intermittent left hip pain since injuring it in a 
fall while marching on ice during service in January 1954.  
Reportedly, he was then taken by ambulance to the dispensary 
where it was found to be severely bruised.  He indicated that 
he received intermittent medical treatment for his painful 
hip during service and thereafter.  The pain had reportedly 
been present ever since his in-service injury and was 
gradually increasing over the years.  

As indicated above, service connection may be allowed for a 
chronic disability, resulting from an injury or disease, 
which is incurred in or aggravated by the veteran's period of 
active wartime service.  38 U.S.C.A. § 1110.  Service 
connection may also be allowed on a presumptive basis for 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

While the evidence of record does not reveal clinical 
evidence of arthritis to a compensable degree within a year 
after the veteran's separation from service, osteoarthritis 
of the left hip was shown on VA examination in August 1993; 
service connection may be granted for a post-service initial 
diagnosis of a disease that is established as having been 
incurred in service.  38 C.F.R. § 3.303(d).  In this case, it 
is not clear whether there is a causal link or relationship 
between symptomatology manifested in service and the 
veteran's current left hip disability.  Although he, as a 
layman, is incompetent to provide medical diagnosis of 
chronic left hip disability or an etiological nexus between 
in-service symptoms and current disability, see Grivois, 6 
Vet. App. at 140, he testified in December 1995 that he had 
experienced recurrent left hip pain since he injured his left 
hip in service.  Thus, there is a valid basis for a 
suggestion that a current chronic left hip disability may be 
linked to injury sustained in service based on continuity in 
symptomatology.  38 C.F.R. § 3.303(b).  See Savage v. Gober, 
10 Vet. App. 488 (1997); Mense v. Derwinski, 
1 Vet. App. 354 (1991).  

Consequently, the Board believes that a VA orthopedic 
examination would be useful to determine the origin and 
etiology of any current left hip disability.  See Suttmann v. 
Brown, 5 Vet. App. 127, 137 (1993).  



In view of the foregoing, this claim is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any left hip disabilities since 
service.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of medical treatment 
(not already of record) should be 
obtained by the RO and incorporated into 
the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and origin of any current left 
hip disability and whether it is 
etiologically related to his period of 
active service.  All indicated testing 
should be conducted.  The entire claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
requested to provide an opinion on the 
etiology of any left hip disability 
found.  The examiner should be requested 
to provide an opinion as to whether it 
is as likely as not that any current 
left hip disability is causally linked 
to in-service symptomatology.  If the 
etiology of any left hip disability 
found cannot be determined, the examiner 
should so state for the record.  The 
rationale for all opinions expressed 
should be explained.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

